(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

ENDREW F., A MINOR, BY AND THROUGH HIS PARENTS AND 

NEXT FRIENDS, JOSEPH F. ET AL. v. DOUGLAS COUNTY 

              SCHOOL DISTRICT RE–1 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE TENTH CIRCUIT

    No. 15–827.      Argued January 11, 2017—Decided March 22, 2017
The Individuals with Disabilities Education Act (IDEA) offers States
  federal funds to assist in educating children with disabilities. The
  Act conditions that funding on compliance with certain statutory re-
  quirements, including the requirement that States provide every eli-
  gible child a “free appropriate public education,” or FAPE, by means
  of a uniquely tailored “individualized education program,” or IEP. 20
  U. S. C. §§1401(9)(D), 1412(a)(1).
     This Court first addressed the FAPE requirement in Board of Ed.
  of Hendrick Hudson Central School Dist., Westchester Cty. v. Rowley,
  458 U. S. 176. The Court held that the Act guarantees a substantive-
  ly adequate program of education to all eligible children, and that
  this requirement is satisfied if the child’s IEP sets out an educational
  program that is “reasonably calculated to enable the child to receive
  educational benefits.” Id., at 207. For children fully integrated in
  the regular classroom, this would typically require an IEP “reasona-
  bly calculated to enable the child to achieve passing marks and ad-
  vance from grade to grade.” Id., at 204. Because the IEP challenged
  in Rowley plainly met this standard, the Court declined “to establish
  any one test for determining the adequacy of educational benefits
  conferred upon all children covered by the Act,” instead “confin[ing]
  its analysis” to the facts of the case before it. Id., at 202.
     Petitioner Endrew F., a child with autism, received annual IEPs in
  respondent Douglas County School District from preschool through
  fourth grade. By fourth grade, Endrew’s parents believed his aca-
  demic and functional progress had stalled. When the school district
  proposed a fifth grade IEP that resembled those from past years, En-
2      ENDREW F. v. DOUGLAS COUNTY SCHOOL DIST. RE–1

                                  Syllabus

    drew’s parents removed him from public school and enrolled him in a
    specialized private school, where he made significant progress.
    School district representatives later presented Endrew’s parents with
    a new fifth grade IEP, but they considered it no more adequate than
    the original plan. They then sought reimbursement for Endrew’s
    private school tuition by filing a complaint under the IDEA with the
    Colorado Department of Education. Their claim was denied, and a
    Federal District Court affirmed that determination. The Tenth Cir-
    cuit also affirmed. That court interpreted Rowley to establish a rule
    that a child’s IEP is adequate as long as it is calculated to confer an
    “ educational benefit [that is] merely . . . more than de minimis,” 798
    F. 3d 1329, 1338 (internal quotation marks omitted), and concluded
    that Endrew’s IEP had been “ reasonably calculated to enable [him]
    to make some progress, ” id., at 1342 (internal quotation marks omit-
    ted). The court accordingly held that Endrew had received a FAPE.
Held: To meet its substantive obligation under the IDEA, a school must
 offer an IEP reasonably calculated to enable a child to make progress
 appropriate in light of the child’s circumstances. Pp. 9–16.
    (a) Rowley and the language of the IDEA point to the approach
 adopted here. The “reasonably calculated” qualification reflects a
 recognition that crafting an appropriate program of education re-
 quires a prospective judgment by school officials, informed by their
 own expertise and the views of a child’s parents or guardians; any re-
 view of an IEP must appreciate that the question is whether the IEP
 is reasonable, not whether the court regards it as ideal. An IEP must
 aim to enable the child to make progress; the essential function of an
 IEP is to set out a plan for pursuing academic and functional ad-
 vancement. And the degree of progress contemplated by the IEP
 must be appropriate in light of the child’s circumstances, which
 should come as no surprise. This reflects the focus on the particular
 child that is at the core of the IDEA, and the directive that States of-
 fer instruction “specially designed” to meet a child’s “unique needs”
 through an “[i]ndividualized education program.” §§1401(29), (14)
 (emphasis added).
    Rowley sheds light on what appropriate progress will look like in
 many cases: For a child fully integrated in the regular classroom, an
 IEP typically should be “reasonably calculated to enable the child to
 achieve passing marks and advance from grade to grade.” 458 U. S.,
 at 204. This guidance is grounded in the statutory definition of a
 FAPE. One component of a FAPE is “special education,” defined as
 “specially designed instruction . . . to meet the unique needs of a child
 with a disability.” §§1401(9), (29). In determining what it means to
 “meet the unique needs” of a child with a disability, the provisions of
 the IDEA governing the IEP development process provide guidance.
                   Cite as: 580 U. S. ____ (2017)                    3

                              Syllabus

These provisions reflect what the Court said in Rowley by focusing on
“progress in the general education curriculum.” §§1414(d)(1)(A)(i)
(I)(aa), (II)(aa), (IV)(bb).
   Rowley did not provide concrete guidance with respect to a child
who is not fully integrated in the regular classroom and not able to
achieve on grade level. A child’s IEP need not aim for grade-level ad-
vancement if that is not a reasonable prospect. But that child’s edu-
cational program must be appropriately ambitious in light of his cir-
cumstances, just as advancement from grade to grade is
appropriately ambitious for most children in the regular classroom.
The goals may differ, but every child should have the chance to meet
challenging objectives.
   This standard is more demanding than the “merely more than de
minimis” test applied by the Tenth Circuit. It cannot be right that
the IDEA generally contemplates grade-level advancement for chil-
dren with disabilities who are fully integrated in the regular class-
room, but is satisfied with barely more than de minimis progress for
children who are not. Pp. 9–15.
   (b) Endrew’s parents argue that the Act goes even further and re-
quires States to provide children with disabilities educational oppor-
tunities that are “substantially equal to the opportunities afforded
children without disabilities.” Brief for Petitioner 40. But the lower
courts in Rowley adopted a strikingly similar standard, and this
Court rejected it in clear terms. Mindful that Congress has not ma-
terially changed the statutory definition of a FAPE since Rowley was
decided, this Court declines to interpret the FAPE provision in a
manner so plainly at odds with the Court’s analysis in that case.
P. 15.
   (c) The adequacy of a given IEP turns on the unique circumstances
of the child for whom it was created. This absence of a bright-line
rule should not be mistaken for “an invitation to the courts to substi-
tute their own notions of sound educational policy for those of the
school authorities which they review.” Rowley, 458 U. S., at 206. At
the same time, deference is based on the application of expertise and
the exercise of judgment by school authorities. The nature of the IEP
process ensures that parents and school representatives will fully air
their respective opinions on the degree of progress a child’s IEP
should pursue; thus, by the time any dispute reaches court, school
authorities will have had the chance to bring their expertise and
judgment to bear on areas of disagreement. See §§1414, 1415; Row-
ley, 458 U. S., at 208–209. At that point, a reviewing court may fairly
expect those authorities to be able to offer a cogent and responsive
explanation for their decisions that shows the IEP is reasonably cal-
culated to enable the child to make progress appropriate in light of
4      ENDREW F. v. DOUGLAS COUNTY SCHOOL DIST. RE–1

                                 Syllabus

    his circumstances. Pp. 15–16.
798 F. 3d 1329, vacated and remanded.

    ROBERTS, C. J., delivered the opinion for a unanimous Court.
                        Cite as: 580 U. S. ____ (2017)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 15–827
                                   _________________


  ENDREW F., A MINOR, BY AND THROUGH HIS PARENTS

  AND NEXT FRIENDS, JOSEPH F. AND JENNIFER F., 

    PETITIONER v. DOUGLAS COUNTY SCHOOL

                 DISTRICT RE–1

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE TENTH CIRCUIT

                                [March 22, 2017]


   CHIEF JUSTICE ROBERTS delivered the opinion of the
Court.
   Thirty-five years ago, this Court held that the Individu-
als with Disabilities Education Act establishes a substan-
tive right to a “free appropriate public education” for
certain children with disabilities. Board of Ed. of Hen-
drick Hudson Central School Dist., Westchester Cty. v.
Rowley, 458 U. S. 176 (1982). We declined, however, to
endorse any one standard for determining “when handi-
capped children are receiving sufficient educational bene-
fits to satisfy the requirements of the Act.” Id., at 202.
That “more difficult problem” is before us today. Ibid.
                             I

                             A

  The Individuals with Disabilities Education Act (IDEA
or Act) offers States federal funds to assist in educating
children with disabilities. 84 Stat. 175, as amended, 20
U. S. C. §1400 et seq.; see Arlington Central School Dist.
Bd. of Ed. v. Murphy, 548 U. S. 291, 295 (2006). In ex-
2   ENDREW F. v. DOUGLAS COUNTY SCHOOL DIST. RE–1

                     Opinion of the Court

change for the funds, a State pledges to comply with a
number of statutory conditions. Among them, the State
must provide a free appropriate public education—a
FAPE, for short—to all eligible children. §1412(a)(1).
   A FAPE, as the Act defines it, includes both “special
education” and “related services.” §1401(9). “Special
education” is “specially designed instruction . . . to meet
the unique needs of a child with a disability”; “related
services” are the support services “required to assist a
child . . . to benefit from” that instruction. §§1401(26),
(29). A State covered by the IDEA must provide a disabled
child with such special education and related services “in
conformity with the [child’s] individualized education
program,” or IEP. §1401(9)(D).
   The IEP is “the centerpiece of the statute’s education
delivery system for disabled children.” Honig v. Doe, 484
U. S. 305, 311 (1988). A comprehensive plan prepared by
a child’s “IEP Team” (which includes teachers, school
officials, and the child’s parents), an IEP must be drafted
in compliance with a detailed set of procedures.
§1414(d)(1)(B) (internal quotation marks omitted). These
procedures emphasize collaboration among parents and
educators and require careful consideration of the child’s
individual circumstances. §1414. The IEP is the means
by which special education and related services are “tai-
lored to the unique needs” of a particular child. Rowley,
458 U. S., at 181.
   The IDEA requires that every IEP include “a statement
of the child’s present levels of academic achievement and
functional performance,” describe “how the child’s disabil-
ity affects the child’s involvement and progress in the
general education curriculum,” and set out “measurable
annual goals, including academic and functional goals,”
along with a “description of how the child’s progress
toward meeting” those goals will be gauged.
§§1414(d)(1)(A)(i)(I)–(III). The IEP must also describe the
                     Cite as: 580 U. S. ____ (2017)                   3

                         Opinion of the Court

“special education and related services . . . that will be
provided” so that the child may “advance appropriately
toward attaining the annual goals” and, when possible, “be
involved in and make progress in the general education
curriculum.” §1414(d)(1)(A)(i)(IV).
  Parents and educators often agree about what a child’s
IEP should contain. But not always. When disagreement
arises, parents may turn to dispute resolution procedures
established by the IDEA. The parties may resolve their
differences informally, through a “[p]reliminary meeting,”
or, somewhat more formally, through mediation.
§§1415(e), (f )(1)(B)(i). If these measures fail to produce
accord, the parties may proceed to what the Act calls a
“due process hearing” before a state or local educational
agency. §§1415(f )(1)(A), (g). And at the conclusion of the
administrative process, the losing party may seek redress
in state or federal court. §1415(i)(2)(A).
                              B
  This Court first addressed the FAPE requirement in
Rowley.1 Plaintiff Amy Rowley was a first grader with
impaired hearing. Her school district offered an IEP
under which Amy would receive instruction in the regular
classroom and spend time each week with a special tutor
and a speech therapist. The district proposed that Amy’s
classroom teacher speak into a wireless transmitter and
that Amy use an FM hearing aid designed to amplify her
teacher’s words; the district offered to supply both compo-
nents of this system. But Amy’s parents argued that the
IEP should go further and provide a sign-language inter-
——————
  1 The requirement was initially set out in the Education of the Handi-

capped Act, which was later amended and renamed the IDEA. See
Pub. L. 101–476, §901(a), 104 Stat. 1141. For simplicity’s sake—and to
avoid “acronym overload”—we use the latter title throughout this
opinion. Fry v. Napoleon Community Schools, 580 U. S. ___, ___, n. 1
(2017) (slip op., at 4, n. 1).
4   ENDREW F. v. DOUGLAS COUNTY SCHOOL DIST. RE–1

                     Opinion of the Court

preter in all of her classes. Contending that the school
district’s refusal to furnish an interpreter denied Amy a
FAPE, Amy’s parents initiated administrative proceed-
ings, then filed a lawsuit under the Act. Rowley, 458
U. S., at 184–185.
  The District Court agreed that Amy had been denied a
FAPE. The court acknowledged that Amy was making
excellent progress in school: She was “perform[ing] better
than the average child in her class” and “advancing easily
from grade to grade.” Id., at 185 (internal quotation
marks omitted). At the same time, Amy “under[stood]
considerably less of what goes on in class than she could if
she were not deaf.” Ibid. (internal quotation marks omit-
ted). Concluding that “it has been left entirely to the
courts and the hearings officers to give content to the
requirement of an ‘appropriate education,’ ” 483 F. Supp.
528, 533 (SDNY 1980), the District Court ruled that Amy’s
education was not “appropriate” unless it provided her “an
opportunity to achieve [her] full potential commensurate
with the opportunity provided to other children.” Rowley,
458 U. S., at 185–186 (internal quotation marks omitted).
The Second Circuit agreed with this analysis and
affirmed.
  In this Court, the parties advanced starkly different
understandings of the FAPE requirement. Amy’s parents
defended the approach of the lower courts, arguing that
the school district was required to provide instruction and
services that would provide Amy an “equal educational
opportunity” relative to children without disabilities. Id.,
at 198 (internal quotation marks omitted). The school
district, for its part, contended that the IDEA “did not
create substantive individual rights”; the FAPE provision
was instead merely aspirational. Brief for Petitioners in
Rowley, O. T. 1981, No. 80–1002, pp. 28, 41.
  Neither position carried the day. On the one hand, this
Court rejected the view that the IDEA gives “courts carte
                 Cite as: 580 U. S. ____ (2017)            5

                     Opinion of the Court

blanche to impose upon the States whatever burden their
various judgments indicate should be imposed.” Rowley,
458 U. S., at 190, n. 11. After all, the statutory phrase
“free appropriate public education” was expressly defined
in the Act, even if the definition “tend[ed] toward the
cryptic rather than the comprehensive.” Id., at 188. This
Court went on to reject the “equal opportunity” standard
adopted by the lower courts, concluding that “free appro-
priate public education” was a phrase “too complex to be
captured by the word ‘equal’ whether one is speaking of
opportunities or services.” Id., at 199. The Court also
viewed the standard as “entirely unworkable,” apt to
require “impossible measurements and comparisons” that
courts were ill suited to make. Id., at 198.
   On the other hand, the Court also rejected the school
district’s argument that the FAPE requirement was actu-
ally no requirement at all. Id., at 200. Instead, the Court
carefully charted a middle path. Even though “Congress
was rather sketchy in establishing substantive require-
ments” under the Act, id., at 206, the Court nonetheless
made clear that the Act guarantees a substantively ade-
quate program of education to all eligible children, id., at
200–202, 207; see id., at 193, n. 15 (describing the “sub-
stantive standard . . . implicit in the Act”). We explained
that this requirement is satisfied, and a child has received
a FAPE, if the child’s IEP sets out an educational program
that is “reasonably calculated to enable the child to receive
educational benefits.” Id., at 207. For children receiving
instruction in the regular classroom, this would generally
require an IEP “reasonably calculated to enable the child
to achieve passing marks and advance from grade to
grade.” Id., at 204; see also id., at 203, n. 25.
   In view of Amy Rowley’s excellent progress and the
“substantial” suite of specialized instruction and services
offered in her IEP, we concluded that her program satis-
fied the FAPE requirement. Id., at 202. But we went no
6   ENDREW F. v. DOUGLAS COUNTY SCHOOL DIST. RE–1

                     Opinion of the Court

further. Instead, we expressly “confine[d] our analysis” to
the facts of the case before us. Ibid. Observing that the
Act requires States to “educate a wide spectrum” of chil-
dren with disabilities and that “the benefits obtainable by
children at one end of the spectrum will differ dramatically
from those obtainable by children at the other end,” we
declined “to establish any one test for determining the
adequacy of educational benefits conferred upon all chil-
dren covered by the Act.” Ibid.
                             C
   Petitioner Endrew F. was diagnosed with autism at age
two. Autism is a neurodevelopmental disorder generally
marked by impaired social and communicative skills,
“engagement in repetitive activities and stereotyped
movements, resistance to environmental change or change
in daily routines, and unusual responses to sensory expe-
riences.” 34 CFR §300.8(c)(1)(i) (2016); see Brief for Peti-
tioner 8. A child with autism qualifies as a “[c]hild with a
disability” under the IDEA, and Colorado (where Endrew
resides) accepts IDEA funding. §1401(3)(A). Endrew is
therefore entitled to the benefits of the Act, including a
FAPE provided by the State.
   Endrew attended school in respondent Douglas County
School District from preschool through fourth grade. Each
year, his IEP Team drafted an IEP addressed to his educa-
tional and functional needs. By Endrew’s fourth grade
year, however, his parents had become dissatisfied with
his progress. Although Endrew displayed a number of
strengths—his teachers described him as a humorous
child with a “sweet disposition” who “show[ed] concern[ ]
for friends”—he still “exhibited multiple behaviors that
inhibited his ability to access learning in the classroom.”
Supp. App. 182a; 798 F. 3d 1329, 1336 (CA10 2015).
Endrew would scream in class, climb over furniture and
other students, and occasionally run away from school.
                 Cite as: 580 U. S. ____ (2017)            7

                     Opinion of the Court

Id., at 1336. He was afflicted by severe fears of common-
place things like flies, spills, and public restrooms. As
Endrew’s parents saw it, his academic and functional
progress had essentially stalled: Endrew’s IEPs largely
carried over the same basic goals and objectives from one
year to the next, indicating that he was failing to make
meaningful progress toward his aims. His parents be-
lieved that only a thorough overhaul of the school district’s
approach to Endrew’s behavioral problems could reverse
the trend. But in April 2010, the school district presented
Endrew’s parents with a proposed fifth grade IEP that
was, in their view, pretty much the same as his past ones.
So his parents removed Endrew from public school and
enrolled him at Firefly Autism House, a private school
that specializes in educating children with autism.
   Endrew did much better at Firefly. The school devel-
oped a “behavioral intervention plan” that identified En-
drew’s most problematic behaviors and set out particular
strategies for addressing them. See Supp. App. 198a–
201a. Firefly also added heft to Endrew’s academic goals.
Within months, Endrew’s behavior improved significantly,
permitting him to make a degree of academic progress
that had eluded him in public school.
   In November 2010, some six months after Endrew started
classes at Firefly, his parents again met with representa-
tives of the Douglas County School District. The district
presented a new IEP. Endrew’s parents considered the
IEP no more adequate than the one proposed in April, and
rejected it. They were particularly concerned that the
stated plan for addressing Endrew’s behavior did not
differ meaningfully from the plan in his fourth grade IEP,
despite the fact that his experience at Firefly suggested
that he would benefit from a different approach.
   In February 2012, Endrew’s parents filed a complaint
with the Colorado Department of Education seeking reim-
bursement for Endrew’s tuition at Firefly. To qualify for
8    ENDREW F. v. DOUGLAS COUNTY SCHOOL DIST. RE–1

                      Opinion of the Court

such relief, they were required to show that the school
district had not provided Endrew a FAPE in a timely
manner prior to his enrollment at the private school. See
§1412(a)(10)(C)(ii). Endrew’s parents contended that the
final IEP proposed by the school district was not “reason-
ably calculated to enable [Endrew] to receive educational
benefits” and that Endrew had therefore been denied a
FAPE. Rowley, 458 U. S., at 207. An Administrative Law
Judge (ALJ) disagreed and denied relief.
   Endrew’s parents sought review in Federal District
Court. Giving “due weight” to the decision of the ALJ, the
District Court affirmed. 2014 WL 4548439, *5 (D Colo.,
Sept. 15, 2014) (quoting Rowley, 458 U. S., at 206). The
court acknowledged that Endrew’s performance under
past IEPs “did not reveal immense educational growth.”
2014 WL 4548439, at *9. But it concluded that annual
modifications to Endrew’s IEP objectives were “sufficient
to show a pattern of, at the least, minimal progress.” Ibid.
Because Endrew’s previous IEPs had enabled him to make
this sort of progress, the court reasoned, his latest, similar
IEP was reasonably calculated to do the same thing. In
the court’s view, that was all Rowley demanded. 2014 WL
4548439, at *9.
   The Tenth Circuit affirmed. The Court of Appeals recited
language from Rowley stating that the instruction and
services furnished to children with disabilities must be
calculated to confer “some educational benefit.” 798 F. 3d,
at 1338 (quoting Rowley, 458 U. S., at 200; emphasis
added by Tenth Circuit). The court noted that it had long
interpreted this language to mean that a child’s IEP is
adequate as long as it is calculated to confer an “educa-
tional benefit [that is] merely . . . more than de minimis.”
798 F. 3d, at 1338 (internal quotation marks omitted).
Applying this standard, the Tenth Circuit held that En-
drew’s IEP had been “reasonably calculated to enable
[him] to make some progress.” Id., at 1342 (internal quo-
                   Cite as: 580 U. S. ____ (2017)              9

                       Opinion of the Court

tation marks omitted). Accordingly, he had not been
denied a FAPE.
  We granted certiorari. 579 U. S. ___ (2016).
                              II

                              A

   The Court in Rowley declined “to establish any one test
for determining the adequacy of educational benefits
conferred upon all children covered by the Act.” 458 U. S.,
at 202. The school district, however, contends that Rowley
nonetheless established that “an IEP need not promise
any particular level of benefit,” so long as it is “ ‘ reasonably
calculated’ to provide some benefit, as opposed to none.”
Brief for Respondent 15.
   The district relies on several passages from Rowley to
make its case. It points to our observation that “any
substantive standard prescribing the level of education to
be accorded” children with disabilities was “[n]oticeably
absent from the language of the statute.” 458 U. S., at
189; see Brief for Respondent 14. The district also empha-
sizes the Court’s statement that the Act requires States to
provide access to instruction “sufficient to confer some
educational benefit,” reasoning that any benefit, however
minimal, satisfies this mandate. Brief for Respondent 15
(quoting Rowley, 458 U. S., at 200). Finally, the district
urges that the Court conclusively adopted a “some educa-
tional benefit” standard when it wrote that “the intent of
the Act was more to open the door of public education to
handicapped children . . . than to guarantee any particular
level of education.” Id., at 192; see Brief for Respond-
ent 14.
   These statements in isolation do support the school
district’s argument. But the district makes too much of
them. Our statement that the face of the IDEA imposed
no explicit substantive standard must be evaluated along-
side our statement that a substantive standard was “im-
10   ENDREW F. v. DOUGLAS COUNTY SCHOOL DIST. RE–1

                      Opinion of the Court

plicit in the Act.” Rowley, 458 U. S., at 193, n. 15. Simi-
larly, we find little significance in the Court’s language
concerning the requirement that States provide instruc-
tion calculated to “confer some educational benefit.” Id.,
at 200. The Court had no need to say anything more
particular, since the case before it involved a child whose
progress plainly demonstrated that her IEP was designed
to deliver more than adequate educational benefits. See
id., at 202, 209–210. The Court’s principal concern was to
correct what it viewed as the surprising rulings below:
that the IDEA effectively empowers judges to elaborate a
federal common law of public education, and that a child
performing better than most in her class had been denied a
FAPE. The Court was not concerned with precisely articu-
lating a governing standard for closer cases. See id., at
202. And the statement that the Act did not “guarantee
any particular level of education” simply reflects the unob-
jectionable proposition that the IDEA cannot and does not
promise “any particular [educational] outcome.” Id., at
192 (internal quotation marks omitted). No law could do
that—for any child.
   More important, the school district’s reading of these
isolated statements runs headlong into several points on
which Rowley is crystal clear. For instance—just after
saying that the Act requires instruction that is “sufficient
to confer some educational benefit”—we noted that “[t]he
determination of when handicapped children are receiving
sufficient educational benefits . . . presents a . . . difficult
problem.” Id., at 200, 202 (emphasis added). And then we
expressly declined “to establish any one test for determin-
ing the adequacy of educational benefits” under the Act.
Id., at 202 (emphasis added). It would not have been
“difficult” for us to say when educational benefits are
sufficient if we had just said that any educational benefit
was enough. And it would have been strange to refuse to
set out a test for the adequacy of educational benefits if we
                  Cite as: 580 U. S. ____ (2017)           11

                      Opinion of the Court

had just done exactly that. We cannot accept the school
district’s reading of Rowley.
                               B
   While Rowley declined to articulate an overarching
standard to evaluate the adequacy of the education pro-
vided under the Act, the decision and the statutory lan-
guage point to a general approach: To meet its substantive
obligation under the IDEA, a school must offer an IEP
reasonably calculated to enable a child to make progress
appropriate in light of the child’s circumstances.
   The “reasonably calculated” qualification reflects a
recognition that crafting an appropriate program of educa-
tion requires a prospective judgment by school officials.
Id., at 207. The Act contemplates that this fact-intensive
exercise will be informed not only by the expertise of
school officials, but also by the input of the child’s parents
or guardians. Id., at 208–209. Any review of an IEP must
appreciate that the question is whether the IEP is reason-
able, not whether the court regards it as ideal. Id., at
206–207.
   The IEP must aim to enable the child to make progress.
After all, the essential function of an IEP is to set out a
plan for pursuing academic and functional advancement.
See §§1414(d)(1)(A)(i)(I)–(IV). This reflects the broad
purpose of the IDEA, an “ambitious” piece of legislation
enacted “in response to Congress’ perception that a major-
ity of handicapped children in the United States ‘were
either totally excluded from schools or [were] sitting idly
in regular classrooms awaiting the time when they were
old enough to “drop out.” ’ ” Rowley, 458 U. S., at 179
(quoting H. R. Rep. No. 94–332, p. 2 (1975)). A substan-
tive standard not focused on student progress would do
little to remedy the pervasive and tragic academic stagna-
tion that prompted Congress to act.
   That the progress contemplated by the IEP must be
12   ENDREW F. v. DOUGLAS COUNTY SCHOOL DIST. RE–1

                      Opinion of the Court

appropriate in light of the child’s circumstances should
come as no surprise. A focus on the particular child is at
the core of the IDEA. The instruction offered must be
“specially designed” to meet a child’s “unique needs”
through an “[i]ndividualized education program.”
§§1401(29), (14) (emphasis added). An IEP is not a form
document. It is constructed only after careful considera-
tion of the child’s present levels of achievement, disability,
and potential for growth.           §§1414(d)(1)(A)(i)(I)–(IV),
(d)(3)(A)(i)–(iv). As we observed in Rowley, the IDEA
“requires participating States to educate a wide spectrum
of handicapped children,” and “the benefits obtainable by
children at one end of the spectrum will differ dramatically
from those obtainable by children at the other end, with
infinite variations in between.” 458 U. S., at 202.
   Rowley sheds light on what appropriate progress will
look like in many cases. There, the Court recognized that
the IDEA requires that children with disabilities receive
education in the regular classroom “whenever possible.”
Ibid. (citing §1412(a)(5)). When this preference is met,
“the system itself monitors the educational progress of the
child.” Id., at 202–203. “Regular examinations are admin-
istered, grades are awarded, and yearly advancement to
higher grade levels is permitted for those children who
attain an adequate knowledge of the course material.” Id.,
at 203. Progress through this system is what our society
generally means by an “education.” And access to an
“education” is what the IDEA promises. Ibid. Accordingly,
for a child fully integrated in the regular classroom, an
IEP typically should, as Rowley put it, be “reasonably
calculated to enable the child to achieve passing marks
and advance from grade to grade.” Id., at 203–204.
   This guidance is grounded in the statutory definition of
a FAPE. One of the components of a FAPE is “special
education,” defined as “specially designed instruction . . .
to meet the unique needs of a child with a disability.”
                  Cite as: 580 U. S. ____ (2017)           13

                      Opinion of the Court

§§1401(9), (29). In determining what it means to “meet
the unique needs” of a child with a disability, the provi-
sions governing the IEP development process are a natu-
ral source of guidance: It is through the IEP that “[t]he
‘free appropriate public education’ required by the Act is
tailored to the unique needs of ” a particular child. Id.,
at 181.
   The IEP provisions reflect Rowley’s expectation that, for
most children, a FAPE will involve integration in the reg-
ular classroom and individualized special education calcu-
lated to achieve advancement from grade to grade. Every
IEP begins by describing a child’s present level of achieve-
ment, including explaining “how the child’s disability
affects the child’s involvement and progress in the general
education curriculum.” §1414(d)(1)(A)(i)(I)(aa). It then
sets out “a statement of measurable annual goals . . .
designed to . . . enable the child to be involved in and
make progress in the general education curriculum,” along
with a description of specialized instruction and services
that the child will receive. §§1414(d)(1)(A)(i)(II), (IV). The
instruction and services must likewise be provided with an
eye toward “progress in the general education curriculum.”
§1414(d)(1)(A)(i)(IV)(bb). Similar IEP requirements have
been in place since the time the States began accepting
funding under the IDEA.
   The school district protests that these provisions impose
only procedural requirements—a checklist of items the
IEP must address—not a substantive standard enforce-
able in court. Tr. of Oral Arg. 50–51. But the procedures
are there for a reason, and their focus provides insight into
what it means, for purposes of the FAPE definition, to
“meet the unique needs” of a child with a disability.
§§1401(9), (29). When a child is fully integrated in the
regular classroom, as the Act prefers, what that typically
means is providing a level of instruction reasonably
calculated to permit advancement through the general
14   ENDREW F. v. DOUGLAS COUNTY SCHOOL DIST. RE–1

                         Opinion of the Court

curriculum.2
   Rowley had no need to provide concrete guidance with
respect to a child who is not fully integrated in the regular
classroom and not able to achieve on grade level. That
case concerned a young girl who was progressing smoothly
through the regular curriculum. If that is not a reason-
able prospect for a child, his IEP need not aim for grade-
level advancement. But his educational program must be
appropriately ambitious in light of his circumstances, just
as advancement from grade to grade is appropriately
ambitious for most children in the regular classroom. The
goals may differ, but every child should have the chance to
meet challenging objectives.
   Of course this describes a general standard, not a for-
mula. But whatever else can be said about it, this stand-
ard is markedly more demanding than the “merely more
than de minimis” test applied by the Tenth Circuit. It
cannot be the case that the Act typically aims for grade-
level advancement for children with disabilities who can
be educated in the regular classroom, but is satisfied
with barely more than de minimis progress for those who
cannot.
   When all is said and done, a student offered an educa-
tional program providing “merely more than de minimis”
progress from year to year can hardly be said to have been
offered an education at all. For children with disabilities,
receiving instruction that aims so low would be tanta-
mount to “sitting idly . . . awaiting the time when they
were old enough to ‘drop out.’ ” Rowley, 458 U. S., at 179
(some internal quotation marks omitted). The IDEA
demands more. It requires an educational program rea-
——————
  2 This guidance should not be interpreted as an inflexible rule. We

declined to hold in Rowley, and do not hold today, that “every handi-
capped child who is advancing from grade to grade . . . is automatically
receiving a [FAPE].” Board of Ed. of Hendrick Hudson Central School
Dist., Westchester Cty. v. Rowley, 458 U. S. 176, 203, n. 25 (1982).
                 Cite as: 580 U. S. ____ (2017)           15

                     Opinion of the Court

sonably calculated to enable a child to make progress
appropriate in light of the child’s circumstances.
                             C
   Endrew’s parents argue that the Act goes even further.
In their view, a FAPE is “an education that aims to pro-
vide a child with a disability opportunities to achieve
academic success, attain self-sufficiency, and contribute to
society that are substantially equal to the opportunities
afforded children without disabilities.” Brief for Petitioner
40.
   This standard is strikingly similar to the one the lower
courts adopted in Rowley, and it is virtually identical to
the formulation advanced by Justice Blackmun in his
separate writing in that case. See 458 U. S., at 185–186;
id., at 211 (opinion concurring in judgment) (“[T]he ques-
tion is whether Amy’s program . . . offered her an oppor-
tunity to understand and participate in the classroom that
was substantially equal to that given her non-handicapped
classmates”). But the majority rejected any such standard
in clear terms. Id., at 198 (“The requirement that States
provide ‘equal’ educational opportunities would . . . seem
to present an entirely unworkable standard requiring
impossible measurements and comparisons”). Mindful
that Congress (despite several intervening amendments to
the IDEA) has not materially changed the statutory defi-
nition of a FAPE since Rowley was decided, we decline to
interpret the FAPE provision in a manner so plainly at
odds with the Court’s analysis in that case. Compare
§1401(18) (1976 ed.) with §1401(9) (2012 ed.).
                             D
  We will not attempt to elaborate on what “appropriate”
progress will look like from case to case. It is in the na-
ture of the Act and the standard we adopt to resist such an
effort: The adequacy of a given IEP turns on the unique
16   ENDREW F. v. DOUGLAS COUNTY SCHOOL DIST. RE–1

                     Opinion of the Court

circumstances of the child for whom it was created. This
absence of a bright-line rule, however, should not be mis-
taken for “an invitation to the courts to substitute their
own notions of sound educational policy for those of the
school authorities which they review.” Rowley, 458 U. S.,
at 206.
   At the same time, deference is based on the application
of expertise and the exercise of judgment by school author-
ities. The Act vests these officials with responsibility for
decisions of critical importance to the life of a disabled
child. The nature of the IEP process, from the initial
consultation through state administrative proceedings,
ensures that parents and school representatives will fully
air their respective opinions on the degree of progress a
child’s IEP should pursue. See §§1414, 1415; id., at 208–
209. By the time any dispute reaches court, school author-
ities will have had a complete opportunity to bring their
expertise and judgment to bear on areas of disagreement.
A reviewing court may fairly expect those authorities to be
able to offer a cogent and responsive explanation for their
decisions that shows the IEP is reasonably calculated to
enable the child to make progress appropriate in light of
his circumstances.
   The judgment of the United States Court of Appeals for
the Tenth Circuit is vacated, and the case is remanded for
further proceedings consistent with this opinion.

                                            It is so ordered.